Title: Report on Foreign Dispatches, [20 March] 1782
From: Madison, James
To: 



[20 March 1782]

The Committee to whom were referred the foreign despatches read in Congress on the 18th. instant report
That the letters from Mr. Jay & Mr. Carmichael be referred to a


1
Special Committee & that the Committee be authorised & instructed to communicate to the Superintendant of finance, such parts thereof as relate to his Department & to the committee on ritaliation such parts as relate to that Subject.


2d.
That the letters from Docr. Franklin & Mr. Adams be referred to another Committee & that the same in like manner communicate the proper extracts to the Superintendt. of finance, & to the Committees on Subjects to which they relate


3d.
That the Protest of Capt: Ary de Neuf of the Brigantine Berkenboesh be referred to the preceeding Committee



That the letter from Ct. de Vergennes with the Memorial from  Creditors of Capt Gillon be referred to the Delegates of S. Carolina


That the letters of Capt. Gillon & Mr. Searle be referred to the Superindt. of finance

